Citation Nr: 0811899	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-11 980	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability by reason of service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in correspondence dated in June 2002 the 
veteran's service representative, in pertinent part, 
expressed disagreement with the initial 10 percent rating for 
PTSD assigned in a May 2002 rating decision.  A de novo 
review was requested and an increased 30 percent rating was 
awarded in a July 2002 rating decision.  The veteran and his 
service representative were subsequently notified of the 
award and informed that the decision was considered a 
complete grant of all benefits sought on appeal.  In the 
absence of any expression of continued disagreement with the 
initial rating action, the Board finds the June 2002 notice 
of disagreement was withdrawn upon VA acceptance of the 
alternative request for a favorable de novo determination.  
See 38 C.F.R. § 20.204 (2007).

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The veteran is seeking a TDIU based on his service-connected 
disabilities.  VA records show that service connection has 
been established for PTSD (70 percent), bilateral hearing 
loss (10 percent), tinnitus (10 percent), Raynaud's syndrome 
to the third and fifth fingers of the left hand (10 percent), 
scar to the left fifth finger (10 percent), and residuals of 
a gunshot wound to the ring finger of the left hand 
(0 percent).  A combined 80 percent rating is assigned 
effective from January 30, 2003.

It appears that sometime in October or November 2004, the 
veteran retired after a 33 year career with a power company.  
It was not indicated that this was a medical retirement.  The 
evidence associated with the claims folder includes the 
veteran's application for TDIU received October 29, 2004.  
The veteran was noted to have worked until that very day, 
when he filed this claim.  

Hence, as he was gainfully employed until at least October 
29, 2004, the evidence used to determine unemployability 
would have to be dated after that day.  A VA general medical 
examination report of February 2005, the physician's 
assistant determined that the veteran's physical service-
connected disabilities were stable and would not preclude 
employment.  A February 2005 VA psychiatric examination 
report noted that the veteran had been out of his 
psychotropic medications for a month, and with resumption of 
medication, his symptoms should improve.  The psychologist 
also indicated that the veteran was capable of employment in 
a position where he could pace himself, could work 
independently, and could take breaks as needed.  Sedentary 
work was not precluded.  The examiner reviewed the claims 
folder in conjunction with the examination.     

Also associated with the claims folder is a psychiatric 
evaluation performed in June 2005 at a county mental health 
clinic.  The examining physician concluded that the veteran 
was a serious risk if employed in a power plant doing the job 
he had done for 33 years, and he stated the veteran was 
unemployable.  It was not indicated whether the examiner had 
access to the veteran's claims folder in making his 
determination.  

It has been three years since a comprehensive VA 
medical/psychiatric examination was afforded the veteran.  We 
do not know if resumption of the veteran's medications 
improved his mental state.  It has not been indicated to what 
extent, if any, the veteran's nonservice-connected 
disabilities of heart disease, hypertension and a bilateral 
knee disorder play a role in precluding employment.  

Obviously, further development is required before 
adjudication of this claim.  In view of the forgoing, the 
case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
pertinent decisions of United States Court 
of Appeals for Veterans Claims are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the veteran 
and inquire if he has file for Social 
Security Administration(SSA) disability 
benefits.  If the response is 
affirmative, the AMC/RO should obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  Once 
the records, if any, are received, they 
are to be associated with the claims 
folder.

3.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for any of his 
medical disabilities since November 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran should be afforded a VA 
medical examination to ascertain the 
severity of his physical service 
connected disabilities of bilateral 
hearing loss, tinnitus, Raynaud's 
syndrome to the third and fifth fingers 
of the left hand, scar to the left fifth 
finger, and residuals of a gunshot wound 
to the ring finger of the left hand.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the claims folder, examination 
of the veteran, and employing sound 
medical principles, the examiner if to 
provide an opinion as to whether the 
veteran's physical service connected 
disorders would preclude employment.  
Sustainable reasons and bases are to be 
included in the opinion.  

The veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran's PTSD precludes 
employment.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based on a review of the 
claims folder, examination of the 
veteran, and employing sound medical 
principles, the examiner if to provide an 
opinion as to whether the veteran's 
service connected PTSD would preclude 
employment.  Sustainable reasons and 
bases are to be included in the opinion.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



